Title: To James Madison from Thomas Sumter, 3 March 1803 (Abstract)
From: Sumter, Thomas
To: Madison, James


3 March 1803. “I find by a Conversation I have Just had with Mr. Leonard that he will accept of the place of Veice Consol [sic] to Barcelona.… His business appears urgent & his hopes Strong that the Executive Will Soon Gain farther Confidence in his Integrity, & ability. If it Should be agreable to Let him hear from you on this Subject, before it be Long, it will Lay him under the highest obligation.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Leonard”). 1 p. Docketed by Jefferson.


